UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8084


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARIUS JAVON JONES, a/k/a Nudie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:02-cr-00225-JBF-7)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darius Javon Jones, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darius Javon Jones appeals the district court’s order

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          United States v. Jones, No. 2:02-cr-

00225-JBF-7 (E.D. Va. Aug. 28, 2008).               Jones’ Motion to Request

Copies of Record and Transcript is denied.                   We dispense with

oral   argument   because      the    facts   and    legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2